Citation Nr: 1428491	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  12-12 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to herbicide exposure.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure.

5.  Entitlement to service connection for hypothyroidism, to include as due to herbicide exposure.

6.  Entitlement to service connection for a kidney disorder, to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The appellant served in the Army National Guard from March 1981 to March 1987, to include verified periods of active duty for training (ACDUTRA) from July 6, 1981, to September 26, 1981; from August 14 to August 28, 1982; from August 10 to August 24, 1984; from August 6 to August 7, 1986; and from August 8 to August 22, 1986.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine. 

The issues of service connection for diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, hypothyroidism, and a kidney disorder are remanded.


FINDING OF FACT

The appellant's bilateral hearing loss is not related to his military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 101, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The RO's July 2011 letter advised the appellant of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the appellant with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

In addition, the duty to assist the appellant has also been satisfied in this case.  The appellant's service treatment records, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  He also provided testimony regarding his claim during a hearing before a Decision Review Officer and during a hearing before the Board.  VA provided the appellant with a September 2011 VA examination in conjunction with the claim on appeal, after which the examiner provided an opinion as to the etiology of the appellant's bilateral hearing loss.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  This medical opinion is adequate, as it was based upon a complete review of the evidence of record, consideration of the appellant's lay statements, and clinical examination of the appellant.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006). 

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

The term "active military, naval, or air service" includes:  (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  When a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training.  Id.; 38 U.S.C.A. § 1110; Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  In the absence of such evidence, the period of active duty for training would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of the active duty for training alone.  See Acciola, 22 Vet. App. at 324. 

So, in this case, where the appellant did not serve on active duty, he must establish that he became disabled from his claimed hearing loss disorder during a period of ACDUTRA, or developed this condition secondary to a noise-induced injury sustained during a period of INACDUTRA in order to be considered a "veteran" with respect to this disability. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Subsection (a) also refers to "each disabling condition...for which [a claimant] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Id.

Although certain chronic diseases such as sensorineural hearing loss may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active duty, this presumption does not apply to ACDUTRA or INACDUTRA claims.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The appellant is seeking entitlement to service connection for bilateral hearing loss on the basis that he developed this disorder as a result of in-service exposure to noise during his service in the Army National Guard. 

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the claimant's in-service exposure to loud noise and current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The appellant's service treatment records include reports of physical and audiologic examinations conducted in March 1981 and April 1986 that fail to show a hearing loss disability as defined by VA regulations.  38 C.F.R. § 3.385.  The March 1981 enlistment report of medical examination shows that the physical examination of the appellant's ears was normal.  The audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
9
5
5
6
6
LEFT
6
4
4
2
2

The April 1986 periodic report of medical examination shows that the appellant's ears were normal.  The audiologic examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
5
LEFT
15
15
5
5
10

After filing his claim for service connection, the appellant underwent a VA examination in September 2011.  On the audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
55
55
70
LEFT
55
60
60
60
70

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 82 percent in the left ear.  Based on these clinical findings, the examiner rendered a diagnosis of sensorineural hearing loss for both ears.  The examiner reviewed the claims file and noted that the appellant's in-service history was positive for in-service noise exposure due to his military occupational specialty as a cannoneer.  Considering the appellant's in-service noise exposure, the examiner stated that "some" reduction in his hearing thresholds would have been expected at separation.  However, the examiner noted that none of the appellant's hearing thresholds exceeded normal limits at the time near his separation.  The examiner further stated that typically, high frequency hearing loss or high frequency "noise notch" was an expected pattern of hearing loss with noise exposure, and not the flat hearing loss demonstrated on the appellant's examination.  The examiner relayed that noise induced hearing loss had not yet been proven to manifest years after the noise had ceased.  Given that the appellant's pattern of hearing loss was not consistent with noise exposure, the examiner opined that it was "less likely than not" that the appellant's current hearing loss had its onset during his military service.  The examiner concluded that the appellant's current hearing examination showed a reduction of thresholds that must have progressed after service.                   

In February 2012, the September 2011 VA examiner clarified the previous opinion provided in this case.  After reviewing the claims file, the examiner noted the appellant's history of in-service noise exposure without the use of hearing protection, to include his service as a cannoneer, and his qualification as a sharp shooter and with 1st class hand grenades.  According to the examiner, some reduction in the hearing thresholds at separation would have been expected given the appellant's considerable noise exposure during his service in the artillery.  The examiner noted, however, that none of the appellant's thresholds exceeded normal limits near the time of his separation and that there were no threshold shifts seen in the reviewed audiograms.  Since the appellant's current hearing examination demonstrated a reduction in thresholds, the examiner again concluded that this must have progressed after his military service.  The examiner provided additional rationale to support the opinion offered following the September 2011 examination- namely that given that hearing loss had not yet been proven to progress years after excessive noise has ceased, and the fact that the appellant's pattern of hearing loss was not consistent with noise exposure, it was "less likely" that that the appellant's current hearing loss had its onset during service.

Given the foregoing, the Board concludes that the appellant is not entitled to service connection for bilateral hearing loss.  The VA audiology examination confirms that the appellant currently has bilateral hearing loss.  The appellant is considered competent to relate a history of noise exposure during service.  See 38 C.F.R. § 3.159(a)(2); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding claimant competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, the medical evidence does not show that the appellant's hearing loss began during his military service or for many years thereafter.  He has not claimed, nor does the evidence show, that he has experienced hearing loss since service.  Thus, service connection is not warranted based on a continuity of symptomatology.   

Moreover, the September 2011 VA examiner found no link between any current hearing loss and military service based on the record and audiometric test results, even after taking into account the appellant's claims of noise exposure.  The Board finds the VA medical opinion to be highly probative and compelling evidence against the appellant's claim that his current hearing loss is related to his military service.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  There is no competent medical evidence of record to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  Given the preponderance of the evidence weighing against the claim, there is no basis to grant service connection in this case.  

In reaching this determination, the Board again acknowledges the appellant's competent lay statements regarding his in-service noise exposure.  He can attest to factual matters of which he had first-hand knowledge, for example, exposure to loud noise during service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the appellant as a lay person has not been shown to be capable of making medical conclusions, thus, any statements regarding causation are not competent.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, in this, and in other cases, only independent medical evidence may be considered to support Board findings.  The Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Accordingly, the Board must conclude that the weight of the evidence is against the claim of service connection for bilateral hearing loss.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt provision does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The appellant contends that based on his National Guard service in Gagetown, Canada, he was exposed to Agent Orange and other chemical agents and that such exposure led to his current diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, hypothyroidism, and kidney disorder.  He reports that he served two weeks of ACDUTRA at Canadian Forces Base (CFB) Gagetown on approximately five occasions between 1981 through 1987. (Specifically, he claims to have served on ACDUTRA at the base for two weeks a year from 1981 to 1987, with the exception of one year.)

Further development is needed in order to verify the exact dates of the appellant's service at CFB Gagetown.  Although the appellant's service treatment records and portions of his service personnel records have been associated with the record, the RO has not yet requested the appellant's complete service personnel file or verified his exact dates of ACDUTRA and INACDUTRA service.  The appellant has submitted service records showing that he served on ACDUTRA at CFB Gagetown on four occasions:  (1) from August 14 to August 28, 1982; (2) from August 10 to August 24, 1984; (3) from August 6 to August 7, 1986; and (4) from August 8 to August 22, 1986.  However, the appellant's claim of additional periods of ACDUTRA has not been verified.  In light of the appellant's claim of additional service and his incomplete service personnel records, a remand is necessary in order to obtain his complete service personnel file and to determine the exact dates and locations of any additional periods of ACDUTRA.

In this regard, the Board acknowledges that in December 2011 the RO requested the appellant's service personnel files from the National Personnel Records Center for his verified period of ACDUTRA from July 1981 to September 1981.  However, the RO did not include his additional periods of National Guard service in this request.  Furthermore, it appears that the appellant's social security number was listed incorrectly during his service.  Thus, the RO must note the discrepancy with the appellant's social security number when requesting his service personnel records from all appropriate repositories, to include the records depository for his reserves unit.  

Additional development is also necessary in order to verify the appellant's claimed exposure to herbicides during his service at CFB Gagetown.  In this regard, the RO has made unsuccessful attempts to verify with the Joints Services Records Research Center his exposure to herbicides for the period of ACDUTRA from July to September of 1991.  However, VA has developed specific procedures to determine whether a claimant was exposed to herbicides in a location other than the Republic of Vietnam or Korean DMZ.  Specifically, VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o), directs that a detailed statement of the claimant's alleged herbicide exposure be sent to the Compensation Service via e-mail at VAVBAWAS/CO/211/AGENTORANGE, and a review be requested of the inventory of herbicide operations maintained by the Department of Defense to determine whether herbicides were used or stored as alleged.  If the exposure is not verified, a request should then be sent to the Joint Services Records Research Center for verification of exposure to herbicides.  See VBA Fast Letter 09-20 (May 6, 2009).  As these evidentiary development procedures have not been followed, the remaining claims must be remanded for such development. 

Finally, it does not appear that all of the medical records relevant to the appellant's kidney disorder claim have been obtained.  During VA medical consultations in May and August of 2011, the appellant reported that he had been referred to a private urologist.  Records from this private physician may prove beneficial to the appellant's claim, as they may show that he currently has a diagnosed kidney disorder.  Thus, while on remand, the RO must endeavor to obtain the appellant's private medical records and any additional VA records relevant to his claims.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the appellant and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, to include any private urology treatment records or examination reports.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of his response, the RO must associate with the claims file all pertinent VA treatment records that have not already been associated with record.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must contact the National Personnel Records Center, the Maine National Guard Bureau, and any other pertinent records depository in an attempt to secure copies of all service personnel records pertaining to the appellant for the years 1981 through 1987.  This particularly includes any personnel record which will identify the locations and dates of each and every term of ACDUTRA and INACDUTRA.  It must be understood that a report detailing the appellant's retirement point totals is insufficient for this purpose.  Rather, efforts must be undertaken to identify the locations, dates, and nature of his reservist service.  

If the RO cannot locate any of these records, the RO must notify the appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The appellant and his representative must then be given an opportunity to respond.

3.  The RO must complete all necessary development as required by VBA Fast Letter 09-20 (May 6, 2009) in an attempt to verify the appellant's report of herbicide exposure during his service at CFB, Gagetown.  See also VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o).  Such development includes, but is not limited to, the following:  send a detailed statement of the appellant's claimed herbicide exposure to the Compensation Service via e-mail at VAVBAWAS/CO/211/AGENTORANGE, and request a review of the inventory of herbicide operations maintained by the Department of Defense to determine whether herbicides were used or stored as alleged.  If the exposure is not verified, a request should then be sent to the Joint Services Records Research Center for verification of exposure to herbicides.  Such development must be documented and associated with the record.

4.  After completing the above actions and undertaking any additional development deemed necessary, the RO must readjudicate the appellant's claims for service connection.  If the benefits on appeal remain denied, the appellant and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the appellant until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


